IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LISA SMITH-GOODMAN,                          : No. 123 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PHILADELPHIA COURT OF COMMON                 :
PLEAS FAMILY DIVISION CITY OF                :
PHILADELPHIA, DEPARTMENT OF                  :
HUMAN SERVICES,                              :
                                             :
                    Respondents              :


                                     ORDER



PER CURIAM

      AND NOW, this 28th day of January, 2020, the “Emergency Application for

Extraordinary Relief Pursuant to [Pa.]R.A.P. 3309, 42 Pa.C.S. §726 and under King’s

Bench Power” is DENIED.